DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because element 37 in Fig. 4 refers to "Haed Width"; this should be corrected to "Head Width".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

In paragraph 0038, “on for each subject” should be either “on each subject” or “for each subject”; “by each subject” in the last line of the paragraph should also be either “on each subject” or “for each subject”.
In paragraph 0039, “even if they are not included or included in the factor” should be simply “even if they are not included in the factor” or similar.
In paragraph 0044, “the following Equation” should be “the following equations”.
In paragraph 0053, “the following Equation” should be “the following equation”.
In paragraph 0055, “may be obtained base on the concept” should be “may be obtained based on the concept”.
In paragraph 0056, “the following Equation” should be “the following equation”.
Appropriate correction is required.
The use of the term SPSS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “nose subnasal vertical length”, “procerus tragus horizontal length”, “nose auricle radix superior horizontal length”, “vertex_right tragion vertical length”, “vertex_left tragion vertical length” and “inter-tragus vertex (arc)” in lines 14-20 of the claim. It is not clear what is meant by each of these limitations. At present, “nose subnasal vertical length” is interpreted to refer to a vertical length between the bottom of the nose and the top of the upper lip, “procerus tragus vertical length” is interpreted to refer to a non-arc vertical length between the procerus of the face and the tragus of either ear, “nose auricle radix superior horizontal length” is interpreted to refer to a non-arc length between the radix of the nose and the superior auricle of the ear as shown in element 26 of Fig. 5 of the instant application, “vertex_right tragion vertical length” is interpreted to refer to a vertical length between the right tragion and the highest point of the head shape, “vertex_left tragion vertical length” is interpreted to refer to a vertical length between the left tragion and the highest point of the head shape,  and “inter-tragus vertex (arc)” is interpreted to refer to an arc length between each tragus and passing through the vertex of the head. It is additionally unclear what is meant by “a preset control point”. At present, this limitation is interpreted to refer to some 
Claim 2 recites the limitation “the customized optimal head shape implementation system” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the limitation be amended to “the personalized optimal head shape implementation system” in accordance with claim 1. Claim 2 additionally recites the limitation “scans the head shape of the subject corresponding to a preset measuring point to generate the head shape measurement data” in lines 3-4 of the claim. It is unclear what is meant by “preset measuring point”. At present this limitation is interpreted to refer to a point from which other measurements are taken.
Claim 3 recites the limitation “the customized optimal head shape implementation system” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the limitation be amended to “the personalized optimal head shape implementation system” in accordance with claim 1. Claim 3 recites the limitation "respective control points" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Previous limitations refer to only a singular control point. It is additionally unclear what is meant by “a control point”. At present, this limitation is interpreted to refer to some point which compared between the head shape measurement data and the optimal head shape data, such as, for example, a point corresponding to the tip of a user’s nose or chin.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a head shape implementer generating optimal head shape data by applying a golden ratio of a Fibonacci sequence to the head shape measurement data of the subject generated by the head shape scanner; a head shape analyzer deriving an optimal spline curve between the head shape measurement data and the optimal head shape data using a preset control point" and “displaying a customized head shape for the subject using the optimal spline curve derived from the head shape analyzer, wherein the head shape 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a head shape implementer generating optimal head shape data by applying a golden ratio of a Fibonacci sequence to the head shape measurement data of the subject generated by the head shape scanner; a head shape analyzer deriving an optimal spline curve between the head shape measurement data and the optimal head shape data using a preset control point" and “wherein the head shape implementer applies the golden ratio of the Fibonacci sequence to the head shape measurement data so that a ratio of a nose length and a root of nose subnasal vertical length, a ratio of a procerus tragus horizontal length and the nose length, a root of nose auricle radix superior horizontal length and the nose length, a ratio of a vertex_right tragion vertical length and the root of nose auricle radix superior horizontal length, a ratio of a vertex_left tragion vertical length and the procerus tragus horizontal length, a ratio of the procerus tragus horizontal length and the vertex_left tragion vertical length, a ratio of a head vertical length and the vertex_right tragion vertical length in the head shape measurement data each have the golden ratio of the Fibonacci sequence” are abstract ideas as they are directed to a 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a head shape scanner generating head shape measurement data by scanning a head shape of a subject” and “a display displaying a customized head shape for the subject using the optimal spline curve derived from the head shape analyzer”. The limitations of “a head shape scanner generating head shape measurement data by scanning a head shape of a subject” and “a display displaying a customized head shape for the subject using the optimal spline curve derived from the head shape analyzer” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitations constitutes adding a generic head scanner and a generic display, which Chun (U.S. 20150206339 A1) describes as conventional in its descriptions of “a conventional 3D scanner” for scanning a target (Paragraph 0048) and “a conventional display” (Paragraph 0034). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, the functions of the head shape implementer and head shape analyzer may be performed by a person alone or with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 12 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the head shape scanner is a contact type measuring device having a robot arm shape and scans the head shape of the subject corresponding to a preset measuring point to generate the head shape measurement data.” The claim limitation constitutes adding a generic contact type measuring device, which Grzesiak (U.S. Patent No. 6810597 B2) describes as conventional and well-understood in its descriptions of “a known method of using a scanning probe to take touch trigger measurements of a surface” and “a coordinate measuring machine (CMM) which is well known in the art” (Column 4, lines 46-50).The claim element of claim 1 of a personalized optimal head shape implementation system is recited with a high level of generality (as written, the functions of the head shape implementer and head shape analyzer may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the head shape analyzer presets a control point related to a side surface shape of the head shape and derives the optimal spline curve based on values corresponding to the respective control points between the head 
Conclusion
No prior art rejection has been applied at the current time. The possibility of prior art rejections under 35 U.S.C. 102/103 will be revisited once rejections under 35 U.S.C. 112(b) have been resolved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791